DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 5 - 12 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a light transmission portion disposed on at least one side of the light-emitting unit, the light transmission portion including at least one of a transparent insulating portion or an opening, wherein an area of the orthographic projection of the light transmission portion on the base is two to three times an area of the orthographic projection of the light-emitting unit on the base, and at least one insulating layer disposed on the base, wherein the at least one insulating layer includes a plurality of openings each disposed in a respective one of the plurality of sub-pixels; and the openings penetrate through the at least one insulating layer at corresponding positions as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826